claim based on the equitable doctrine of laches, the district court did not
abuse its discretion by denying Alcivar's motion because the motion relies
on the retroactive application of Padilla to his 1999 guilty plea.        See
Wilson v. State, 99 Nev. 362, 373, 664 P.2d 328, 334 (1983) (reviewing
denial of motion to set aside a guilty plea for an abuse of discretion); Wyatt
v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (holding that a correct
result will not be reversed simply because it is based on the wrong reason).
Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                    Hardesty


                                     Qo
                                    Parraguirre



                                    Cherry


cc: Hon. Jerome T. Tao, District Judge
     Langford McLetchie LLC
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                      2